Order                                                         Michigan Supreme Court
                                                                    Lansing, Michigan

  January 14, 2020                                                 Bridget M. McCormack,
                                                                                 Chief Justice

                                                                        David F. Viviano,
                                                                        Chief Justice Pro Tem
  157335-7(142)
  157340-2                                                            Stephen J. Markman
                                                                           Brian K. Zahra
                                                                     Richard H. Bernstein
                                                                     Elizabeth T. Clement
  MELISSA MAYS, MICHAEL ADAM MAYS,                                   Megan K. Cavanagh,
                                                                                      Justices
  JACQUELINE PEMBERTON, KEITH JOHN
  PEMBERTON, ELNORA CARTHAN,
  RHONDA KELSO, and ALL OTHERS
  SIMILARLY SITUATED,
           Plaintiffs-Appellees,
                                               SC: 157335-7
  v                                            COA: 335555, 335725, 335726
                                               Ct of Claims: 16-000017-MM
  GOVERNOR OF MICHIGAN, STATE OF
  MICHIGAN, DEPARTMENT OF
  ENVIRONMENTAL QUALITY, and
  DEPARTMENT OF HEALTH AND HUMAN
  SERVICES,
            Defendants-Appellants,
  and

  DARNELL EARLEY and JERRY AMBROSE,
           Defendants-Appellees,
  and

  CITY OF FLINT,
             Not Participating.
  _________________________________________/

  MELISSA MAYS, MICHAEL ADAM MAYS,
  JACQUELINE PEMBERTON, KEITH JOHN
  PEMBERTON, ELNORA CARTHAN,
  RHONDA KELSO, and ALL OTHERS
  SIMILARLY SITUATED,
           Plaintiffs-Appellees,
                                               SC: 157340-2
  v                                            COA: 335555, 335725, 335726
                                               Ct of Claims: 16-000017-MM
                                                                                                              2

GOVERNOR OF MICHIGAN, STATE OF
MICHIGAN, DEPARTMENT OF
ENVIRONMENTAL QUALITY, and
DEPARTMENT OF HEALTH AND HUMAN
SERVICES,
          Defendants-Appellees,
and

DARNELL EARLEY and JERRY AMBROSE,
         Defendants-Appellants,
and

CITY OF FLINT,
           Not Participating.
_________________________________________/

      On order of the Chief Justice, the joint motion of the Natural Resources Defense
Council, the American Civil Liberties Union of Michigan, and the Great Lakes
Environmental Law Center for leave to file a brief amicus curiae is GRANTED. The
amicus brief submitted on January 10, 2020, is accepted for filing.




                        I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                              January 14, 2020

                                                                            Clerk